            Case 1:20-cv-00232-ANB Document 19 Filed 09/13/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


BARBARA ANN KNAPP,                                  )
                                                    )
                Plaintiff,                          )
                                                    )
        vs.                                         )   Civil Action No. 20-232-E
                                                    )
COMMISSIONER OF SOCIAL SECURITY,                    )
                                                    )
                Defendant.                          )

                                             ORDER

       AND NOW, this 13th day of September 2021, upon consideration of Defendant’s Motion

for Summary Judgment (Doc. No. 15) filed in the above-captioned matter on May 5, 2021,

       IT IS HEREBY ORDERED that the Motion is DENIED.

       AND, further, upon consideration of Plaintiff’s Motion for Summary Judgment (Doc. No.

12) filed in the above-captioned matter on April 5, 2021,

       IT IS HEREBY ORDERED that the Motion is GRANTED as set forth below.

Specifically, Plaintiff’s Motion is granted to the extent that it seeks remand to the Commissioner

of Social Security (“Commissioner”) for further administrative proceedings pursuant to sentence

four of 42 U.S.C. § 405(g).

       I.       Background

       Barbara Ann Knapp (“Plaintiff”) applied for supplemental security income (“SSI”)

pursuant to Title XVI of the Social Security Act, 42 U.S.C. § 1381 et seq., on August 30, 2018.

(R. 15). Her application was initially denied, but she requested and subsequently received a

hearing before an Administrative Law Judge (“ALJ”) on June 4, 2019. (R. 15). The ALJ denied

Plaintiff’s claim on July 23, 2019 (R. 34) and the Appeals Council declined review. (R. 1).

Therefore, the ALJ’s decision became the agency’s final decision. 20 C.F.R. § 416.1481.

                                                1
         Case 1:20-cv-00232-ANB Document 19 Filed 09/13/21 Page 2 of 9




Plaintiff sought review before the Court. (Doc. No. 1). Now pending before the Court are

Plaintiff and the Commissioner’s motions for summary judgment.

       II.     Standard of Review

       This Court reviews the Commissioner’s final decisions to ensure that they are “supported

by substantial evidence.” 42 U.S.C. § 405(g); Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). “Substantial evidence ‘does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Hartranft, 181 F.3d at 360 (citing Pierce v. Underwood, 487 U.S. 552, 565

(1988)); Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (“[T]he threshold for such evidentiary

sufficiency is not high.”). Pursuant to this deferential standard, reviewing courts will affirm ALJ

findings that are supported by substantial evidence even when they “would have decided the

factual inquiry differently.” Hartranft, 181 F.3d at 360.

       Though the standard of review that is applied to ALJ decisions is deferential, ALJs “must

provide a ‘discussion of the evidence’ and an ‘explanation of reasoning’ for [their] conclusion[s]

sufficient to enable meaningful judicial review.” Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 504

(3d Cir. 2009). 1 A reviewing court cannot meaningfully review conclusory findings. Cotter v.



1
       ALJs employ a five-step process to consider the evidence in a claimant’s record and
make a disability determination:

                      In the first two steps, the claimant must establish (1)
                      that she is not engaged in “substantial gainful
                      activity” and (2) that she suffers from a severe
                      medical impairment. If the claimant shows a severe
                      medical impairment, the Secretary determines (3)
                      whether the impairment is equivalent to an
                      impairment listed by the Secretary as creating a
                      presumption of disability. If it is not, the claimant
                      bears the burden of showing (4) that the impairment
                      prevents her from performing the work that she has
                                                 2
         Case 1:20-cv-00232-ANB Document 19 Filed 09/13/21 Page 3 of 9




Harris, 642 F.2d 700, 706 (3d Cir. 1981) (citing Dobrowolsky v. Califano, 606 F.2d 403, 407 (3d

Cir. 1979)) (explaining that reviewing courts’ function is thwarted when the agency’s findings of

fact lack sufficient explanation to be understood).

       III.    The ALJ’s Decision

       In this matter, the ALJ followed the five-step evaluation in her consideration of Plaintiff’s

alleged disability. (R. 15). She found Plaintiff had not been engaged in substantial gainful

activity since the SSI application date and that Plaintiff had fourteen severe, medically

determinable impairments (“SMDI”), including postural orthostatic tachycardia syndrome

(“POTS”). (R. 17). 2 At step three, the ALJ determined that none of Plaintiff’s impairments—

singly or in combination with each other—met or equaled the severity of any presumptively

disabling impairments. (R. 18).

       Moving forward, the ALJ formulated Plaintiff’s residual functional capacity (“RFC”),

finding Plaintiff to be capable of sedentary work with limitations. (R. 20). She explained that

Plaintiff could only “occasionally climb ramps and stairs,” and could never “climb ladders, ropes

or scaffolds.” (R. 20). She also found Plaintiff could only “occasionally balance, stoop, kneel,




                       performed in the past. If the claimant satisfies this
                       burden, the Secretary must grant the claimant
                       benefits unless the Secretary can demonstrate (5) that
                       there are jobs in the national economy that the
                       claimant can perform.

Jesurum v. Sec’y of U.S. Dep’t of Health & Hum. Servs., 48 F.3d 114, 117 (3d Cir. 1995)
(citations omitted). Going through this analysis, ALJs need not “use particular language or
adhere to a particular format.” Jones v. Barnhart, 364 F.3d 501, 505 (3d Cir. 2004).
2
       Plaintiff’s other SMDIs were degenerative disc disease of the cervical spine with
radiculopathy, obesity, rheumatoid arthritis, brachial neuritis, carpal tunnel syndrome, occipital
neuralgia, migraines, syringomyelia, Chiari malformation type 1, dysautonomia, synovitis,
asthma, and depression. (R. 17).
                                                 3
          Case 1:20-cv-00232-ANB Document 19 Filed 09/13/21 Page 4 of 9




crouch and crawl,” and that she “must avoid more than occasional exposure to extremes of cold

and heat, humidity and vibration, and any gases, fumes or other pulmonary irritants.” (R. 20).

The ALJ further prohibited Plaintiff from “occupational driving” and limited her to “frequent

fingering with her bilateral hands.” (R. 20). She cautioned that Plaintiff should “avoid all

exposure to workplace hazards” and limited her to “simple and routine tasks, and simple work-

related decisions.” (R. 20). Regarding contact with others, the ALJ limited Plaintiff to

occasional contact and added that Plaintiff could tolerate only “few changes to work processes

and settings.” (R. 20).

       The ALJ arrived at this determination through her consideration of Plaintiff’s symptoms,

objective medical evidence in the record, and the medical opinion evidence. (R. 20—30). 3

Plaintiff complained that her impairments adversely impacted her “ability to lift, squat, bend,

stand, reach, walk, sit, kneel, talk, climb stairs, use her hands, [and] concentrate and understand.”

(R. 21). Plaintiff alleged radiating pain, headaches, and migraines due to nerve damage. (R. 21).

She further alleged that her POTS symptoms—dizziness, increased heart rate, and affected blood

pressure—worsened with standing. (R. 21). Plaintiff also described the stiffness, pain, and

swelling she experienced in her joints (particularly in her hands and neck) from rheumatoid

arthritis. (R. 22). Due to her symptoms, Plaintiff indicated that she could neither stand nor sit

for extended periods and so spent much of her time lying down. (R. 21).

       Considering these subjective complaints, the ALJ found that while Plaintiff’s symptoms

could be produced by her medically determinable impairments, the evidence did not corroborate

their alleged “intensity, persistence and limiting effects.” (R. 22). The ALJ surveyed the



3
       The Court here omits discussion of the ALJ’s consideration of Plaintiff’s mental health
impairments because Plaintiff’s arguments for remand focus on the ALJ’s consideration of her
physical health impairments.
                                                 4
          Case 1:20-cv-00232-ANB Document 19 Filed 09/13/21 Page 5 of 9




objective medical evidence, including Plaintiff’s pain management, primary care,

rheumatological, cardiological, and neurological appointments. The ALJ considered that at

Plaintiff’s pain management appointments, she had denied unsteadiness, dizziness, and

lightheadedness after consuming her medications. (R. 22). When Plaintiff established pain

management care with Advance Pain Medicine, her “musculoskeletal exam showed that she was

tender to palpitation of the cervical and thoracic spine and bilateral paraspinous regions,” though

her “reflexes were intact bilaterally” and her bilateral upper extremities demonstrated full muscle

strength. (R. 28). Primary care records documented Plaintiff’s difficulties with allergies, neck

and arm pain, arthritic pain, and obesity, as well as improvements to her mental health through

psychiatric medications. (R. 23). Plaintiff’s rheumatology records indicated that she

experienced tenderness in the joints in both her hands with more tenderness and puffiness in the

right. (R. 24). Plaintiff tried weekly Humira injections but experienced only a “mild decrease”

in pain. (R. 24). When Plaintiff saw her cardiologist, Dr. Singh, in December 2018 for POTS

and inappropriate sinus tachycardia, Dr. Singh started her on a low dose blood pressure

medication, though his findings were otherwise unremarkable. (R. 27).

       The ALJ’s review of Plaintiff’s neurological records showed generally unremarkable

findings, e.g., Plaintiff demonstrated “normal muscle tone in her upper and lower extremities

with normal bulk,” had full strength in the upper and lower extremities, and demonstrated normal

“sensation to light touch, pinprick and vibration” in all areas but the deltoid area. (R. 25). Her

“rapid alternating movement, finger-to-noise [sic] . . . heel-knee-shin testing,” and gait were all

normal. (R. 25). Later medical evaluation (December 2018) indicated that Plaintiff benefited

from taking hydrocodone twice daily insofar as she was able to “keep up with most activities of

daily life,” but that she remained relatively “miserable” because of “pain in her neck.” (R. 27).



                                                  5
          Case 1:20-cv-00232-ANB Document 19 Filed 09/13/21 Page 6 of 9




At that time, she “denied any new numbness, tingling or weakness.” (R. 27). The ALJ also

noted that in April 2019, Plaintiff received a right C3 to C7 facet nerve block to address cervical

spinal pain, and that two days later she was observed to have “bilateral sacroiliac joint

tenderness, positive Schober’s maneuver, and flattening of the lumbar region” with “cervical

motion . . . restricted to about 50%.” (R. 29).

       The ALJ next considered the medical opinion evidence but found that the State agency

reviewing psychiatrist’s opinion that Plaintiff could stand and walk for about six hours per day

was inconsistent with the record and, therefore, unpersuasive. (R. 30). In the end, the ALJ

concluded that Plaintiff’s subjective complaints and the other evidence justified only those

limitations that were included in the RFC. (R. 31). The ALJ specifically noted that Plaintiff’s

“allegations of dizziness are not documented throughout the record”; the alleged severity of

Plaintiff’s joint pain, swelling, and stiffness was inconsistent with her treatment records; and that

Plaintiff’s mild cervical degenerative changes benefitted from pain management medication. (R.

31—32). The ALJ then found that while the RFC she formulated for Plaintiff would not permit a

return to past relevant work, Plaintiff could successfully adjust to other “jobs that exist in

significant numbers in the national economy,” and denied disability. (R. 32).

       IV.     Legal Analysis

       Plaintiff argues that the ALJ’s decision is unsupported by substantial evidence because

the ALJ failed to seriously consider her subjective complaints, particularly her allegations of

dizziness. The Court agrees that the ALJ’s explanation of her consideration of Plaintiff’s

subjective complaints is flawed and will order remand.

       Subjective complaints, without more, do not prove disability. Maloney v. Massanari, 38

F. App’x 820, 821 (3d Cir. 2002). However, ALJs “must give serious consideration to a



                                                  6
         Case 1:20-cv-00232-ANB Document 19 Filed 09/13/21 Page 7 of 9




claimant’s subjective complaints of pain.” Mason v. Shalala, 994 F.2d 1058, 1067 (3d Cir.

1993). When ALJs consider subjective complaints, they first determine whether a claimant has a

“medically determinable physical or mental impairment(s) that could reasonably be expected to

produce [their] symptoms.” SSR 16-3p, 2017 WL 5180304, at *3 (S.S.A. Oct. 25, 2017). Then

they “evaluate the intensity and persistence of those symptoms to determine the extent to which

the symptoms limit an individual’s ability to perform work-related activities.” Id. Evidence of

the pain or other symptoms itself is not required as long as there is “objective evidence of some

condition that could reasonably produce pain.” Mason, 994 F.2d at 1067 (citation omitted).

Where there is objective medical evidence of a claimant’s symptoms, the claimant’s “complaints

should then be given ‘great weight’ and may not be disregarded unless there exists contrary

medical evidence.” Id.

       In this matter, Plaintiff complained that, among her symptoms, she experienced dizziness

and lightheadedness. (R. 51, 199, 201). The ALJ found that, among Plaintiff’s severe, medically

determinable impairments, she suffered from postural orthostatic tachycardia syndrome (R. 17)

which can cause dizziness or lightheadedness “especially in standing up, prolonged standing in

one position, or long walks.” Postural Orthostatic Tachycardia Syndrome (POTS), Cleveland

Clinic (Sept. 9, 2021, 10:14 AM), https://my.clevelandclinic.org/health/diseases/16560-postural-

orthostatic-tachycardia-syndrome-pots. Not only did Plaintiff have a condition that could cause

dizziness, but there are multiple instances in Plaintiff’s medical records where her complaints of

dizziness were documented. On June 11, 2018, Plaintiff complained of continuing “intermittent

episodes of lightheadedness.” (R. 276). On August 20, 2018, a review of Plaintiff’s systems

indicated she was “[p]ositive for dizziness, tingling, sensory change and headaches.” (R. 426).

On November 7, 2018, another review of systems similarly indicated that Plaintiff was



                                                 7
          Case 1:20-cv-00232-ANB Document 19 Filed 09/13/21 Page 8 of 9




“[p]ositive for dizziness, tingling, light-headedness and headaches.” (R. 373). And while

Plaintiff denied “feeling unsteady on feet, generalized weakness, [or] feeling dizzy or

lightheaded” at Tri State Pain Institute LLC appointments in September and December 2018,

those reports appear to be tightly focused on Plaintiff’s falling episodes and the effect of her

medication, rather than a general disavowal of dizziness. (R. 516, 518).

       Despite this record, the ALJ discounted Plaintiff’s subjective complaints, and explained

that “the claimant’s allegations of dizziness are not documented throughout the record.” (R. 31).

That analysis is erroneous. Even without objective evidence of the symptom of dizziness, the

ALJ should have given “serious consideration” to Plaintiff’s dizziness complaint where the

evidence established that she suffered from POTS, a condition known to cause dizziness. See

Mason, 994 F.2d at 1067. Further, it appears that there was evidence in the record that Plaintiff

experienced dizziness (R. 276, 373, 426), and evidence that Plaintiff denied weakness,

unsteadiness, dizziness, or feeling lightheaded after taking medications does not unambiguously

contradict the former evidence. Accordingly, the Court finds further consideration of Plaintiff’s

symptoms is necessary and will remand this matter to the Commissioner. The other issues

Plaintiff raises in her brief concerning the ALJ’s consideration of her rheumatoid arthritis

symptoms and the effect of medications on her conditions may be addressed, as necessary, on

remand.

       V.      Conclusion

       For the foregoing reasons, the Court finds further administrative proceedings are

appropriate.   Accordingly, the Court remands this matter to the Commissioner for further

consideration consistent with this Order.


                                              s/ Alan N. Bloch
                                              United States District Judge

                                                  8
        Case 1:20-cv-00232-ANB Document 19 Filed 09/13/21 Page 9 of 9




ecf:   Counsel of Record




                                      9
